Citation Nr: 1701434	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to chemicals including benzene.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1987 to September 1992.  Among other awards, the Veteran received the National Defense Service Medal and Air Force Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing.  A transcript of this hearing is of record.

In March 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issue of entitlement to an effective date prior to March 12, 2016 for a 20 percent evaluation for left shoulder separation/strain with mild degenerative joint disease.  While it would be appropriate to remand the earlier effective date claim for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  



FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has been exposed to various chemicals during service, including benzene, asbestos, zinc chromate, and JP-4, diesel, and gas fuels.  

2.  The preponderance of the competent and credible evidence demonstrates that the Veteran's diagnosed skin disabilities, including dyshidrotic eczema, tinea pedis, boils, and fungal infections, are not etiologically related to his in-service exposure to chemicals, including benzene, asbestos, zinc chromate, and JP-4, diesel, and gas fuels.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's diagnosed pseudofolliculitis barbae/furunculosis is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a skin disability as due to exposure to chemicals including benzene have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria to establish entitlement to service connection for pseudofolliculitis barbae/furunculosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in June 2010 and March 2011.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in November 2012, with a subsequent addendum opinion provided in May 2015.

In January 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of his skin disabilities and in-service chemical exposure.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection 

The Veteran asserts that during his five years of active duty service, he performed certain duties that exposed him to various chemicals, which caused him to develop recurrent skin problems.  In multiple lay statements, the Veteran explained that as a fuel systems maintenance specialist, he came into regular contact with jet and diesel fuels while cleaning and performing maintenance both inside and outside the fuel tanks.  He described how his feet were submerged two to three inches in the fuel.  While fixing leaks, the Veteran also said that his hands would be in contact with the fuel.  Protective equipment, including an oxygen mask, rubber gloves, rubber boots, and a cotton jumper were provided, but the Veteran testified that that equipment was not always available.  He also said that he wore the protective clothing inside the tank, but not while working outside the tank.  He said that he carried the smell of fuel on his clothing and body and that the smells permeated into his dorm rooms, apartments, and cars.  

The Veteran said that his hands and feet were the primary areas that were exposed to the fuels.  As a result, the Veteran contends that within two weeks of exposure, he began to develop itching, burning, dryness, redness, and discoloration on his hands and feet.  During service, the Veteran testified that he was diagnosed with contact dermatitis and Athlete's foot.  Following service and until 1996, the Veteran said that he would treat his skin symptoms on his own.  Once his symptoms became unmanageable (i.e., broken skin, pus, bleeding, pain), the Veteran began to seek VA treatment.  He said he was prescribed various creams without long-term relief.  See June 2000, August 2010, March 2011, January 2013, and February 2013 statements and January 2014 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, because the Veteran served in the Persian Gulf in support of Operation Desert Shield/Storm from August 1990 to September 1992, service connection may also be established on a presumptive basis for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  81 Fed. Reg. 200, 71382-71484 (October 17, 2016) (effective October 17, 2016, the interim final rule amends 38 C.F.R. § 3.317 to extend the presumptive period for undiagnosed illnesses); 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016); see DD Form 214.  In this case, the Veteran has been clinically diagnosed with various skin disabilities; therefore, the provisions for presumptive service connection under 38 C.F.R. § 3.317 do not apply.  

A layperson is competent to report on the onset and frequency of his or her current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Military personnel records document that the Veteran's military occupational specialty (MOS) was liquid fuel systems maintenance specialist.  Performance evaluations show that among the Veteran's duties, he maintained, inspected, repaired and modified liquid fuel storage systems.  In addition, he performed internal cleaning of bulk and operating JP-4, diesel and mogas tanks.  May 1987 and March 1992 Workplace Exposure Data Summaries noted that the personnel in liquid fuels maintenance would be exposed to JP-4 and diesel gas fuels, asbestos, benzene, zinc chromate and lead.  Airline respirators, protective rubber gloves, and cloth overalls were listed as controls against exposure.  

The Veteran's service treatment records (STRs) document that the Veteran entered service with normal skin clinical evaluation results, and no pertinent symptomatology was reported in his associated medical history.  See July 1986 enlistment examination and report of medical history.  

During service, the Veteran sought treatment for various skin-related problems.  A July 1987 STR reflects that the Veteran sought treatment for a rash on his feet, which was diagnosed as tinea pedis.  A June 1988 STR noted that the Veteran had a fuels exposure, but no rash was observed and his examination was normal.  A December 1988 STR documents treatment for a rash, which was diagnosed as contact dermatitis.  In a May 1991 dermatitis questionnaire, the Veteran reported having a growth on the side of his neck, noticed changes in his skin since March 1991, and reported a skin rash or condition that he believed was caused by his work-related exposure to JP-4.  The treating physician wrote that the Veteran had "possible contact dermatitis secondary to JP-4, one episode, no treatment sought, full recovery, NCNS (no complications, no sequelae)."  The STRs include multiple clinic visits by the Veteran for treatment for pseudofolliculitis barbae (PFB) following shaving.  See November 1988, September 1991, October 1991, February 1992 and April 1992 STRs.  A May 1992 clinical record listed among various other medical problems that in 1991, the Veteran had a rash on his groin area and sores on his skin secondary to a sexually transmitted disease, which was treated with medication with good results.  A May 1992 STR reflects that the Veteran was unhappy with his current job assignment, that he reported regular dermatitis secondary to fuel exposure, and that he did not have coveralls available at the work site.  

Upon discharge, the Veteran had normal skin clinical evaluation results, and no pertinent symptomatology was reported in his associated medical history.  See July 1992 separation examination and report of medical history.

A May 1995 VA History and Physical Examination found no objective findings of skin lesions.  September 1996 VA treatment records reflect that while in jail for a motor vehicle violation, the Veteran had reportedly contracted fungus on his feet.  An objective evaluation noted no skin lesions.  No other skin problems were reported.  

VA treatment records from 2004 to 2012 document a history of the Veteran's various skin-related complaints and treatment.  

In August 2004, the Veteran sought VA treatment for an itching and burning rash of the back and arms.  He reported having the rash for a couple of years.  He said that he had used medicine, and it always came back.  An objective evaluation found no visible rash, except where the Veteran had been scratching, and found no sign of infection.  The VA treating physician diagnosed the Veteran with a skin rash.  

In September 2004, the Veteran received VA treatment for tinea pedis of the bilateral feet.  

A January 2005 VA treatment record documents the Veteran's complaint of bumps on his head and a rash on his feet.  An objective evaluation found a 2.5 centimeter area of prominence in the left occipital region and a rash on the right lower leg and dorsum of both feet.  The VA treating physician diagnosed the Veteran with a rash or fungal infection.  

At an August 2006 VA emergency department visit, the VA treating physician noted that the Veteran had a rash on his anterior chest possibly due to a recent exposure to poison ivy.  The Veteran reported that he had the rash for years.  

In February 2008, the Veteran sought VA treatment for a skin-related problem on his left thumb that he reported having for the past three months.  He said he had a similar problem on his feet in the past.  An objective evaluation found a dry or cracked and callused area on his left thumb.  The Veteran was diagnosed with an alteration in skin integrity.  

At a March 2008 VA clinic visit, the Veteran reported having a boil on his buttocks.  Following an objective evaluation, the VA treating physician diagnosed the Veteran with a cyst on his buttocks.  

In June 2009, the Veteran complained of having a growth on his hand.  An objective evaluation found that the Veteran had a dry, cracked lesion on the dorsum of his left thumb.  No other visible skin problems were noted.  The VA treating physician diagnosed the Veteran with a lesion on his left thumb that was probably fungal in nature.  In December 2009, the Veteran returned for treatment of the left thumb rash that had spread over his hand.  He had thick, scabbed lesions on his left hand.  He reported having had the same rash on his feet, but presently had no symptoms.  The Veteran explained his history of in-service exposure to fuel that would get on his hands and feet.  He was diagnosed with dermatitis.  

At a March 2011 VA clinic visit, the Veteran repeated his assertions that his intermittent dermatitis of his hands and feet were the result of his in-service exposure to different types of fuel.  Upon examination, the VA treating physician found dermatitis on his hands, but none presently on his feet.  

A January 2012 VA treatment record noted that the Veteran continued to have chronic dermatitis on his hands, and the steroidal cream did not resolve his symptoms.  

In April 2012 and June 2012, the Veteran received treatment from a VA dermatologist who noted the Veteran's history of fuel and chemical exposure during active duty service.  The Veteran reported that since service he has had an intermittent rash on his hands and feet that began as small blisters, then itched and became a thickened rash with cracking and painful fissures to his fingers.  Following an objective evaluation, the VA dermatologist found that the Veteran had thickened and cracked skin on his fingers and both hands and an epidermal cyst to his mid back.  The VA dermatologist diagnosed the Veteran with dyshidrotic eczema and informed him that it was not curable, but would attempt treatment.  No etiological opinion was provided.  

In August 2012, the Veteran submitted articles from the U.S. Environmental Protection Agency (EPA) and the Canadian Centre for Occupational Health and Safety (CCOHS).  These articles focused on the health effects of exposure to benzene.  Skin irritation from exposure to liquid and vapor was noted.  The EPA article noted that redness and blisters may result from dermal exposure to benzene.  The CCOHS article specifically noted that "prolonged or repeated contact [with benzene] causes redness, dryness, cracking (dermatitis) due to the defatting action of this solvent."  

In November 2012, the Veteran underwent a VA examination.  The Veteran reported his in-service history of chemical exposure and symptoms of recurring skin problems on his hands and feet since service.  Upon objective evaluation, the VA examiner diagnosed the Veteran with dyshidrotic eczema and tinea pedis.  

Based on a review of the Veteran's claims file, research of skin disease, and an interview and physical examination of the Veteran, the November 2012 VA examiner opined that "the Veteran's current skin diagnoses of dyshidrotic eczema and tinea pedis are less likely as not related to fuel chemical exposure to include benzene or related to the indicated dermatitis or tinea pedis shown during military service."  The VA examiner conceded that the Veteran was in a military occupation that involved possible exposure to chemicals in jet fuel.  Relying on medical literature, the VA examiner found it void of any long-term skin conditions associated with jet fuel exposure.  Short-term exposures can cause a contact dermatitis, but the VA examiner found that the Veteran's skin disability was a short-term condition which occurred after contact exposure and was not a long-term condition.  The etiology of the Veteran's dyshidrotic eczema was unknown.  A fungal infection was noted to be the etiology of the Veteran's diagnosed tinea pedis of the feet.  

In January 2013 and February 2013, the Veteran submitted color photographs of his hands showing dry, discolored, and cracked skin.  

At an August 2013 VA clinic visit, the Veteran received treatment for chronic fungal rash of the hands and feet and purulent furunculosis of the left face involving the whisker areas.  He was diagnosed with furunculosis of the face and mycosis of the hands and feet.  In October 2013, the Veteran sought treatment for a lesion on his back.  The VA treating physician noted that the Veteran's facial furuncles were resolving and there was no evidence of active infection.  

In compliance with a March 2015 Board remand, the Veteran was provided a May 2015 addendum VA medical opinion to address the etiology of the Veteran's various skin diagnoses documented in his medical records.  At the Veteran's January 2014 Board hearing, the Veteran's in-service exposure to other chemicals besides benzene, including asbestos and zinc chromate, were discussed.  As a result, the Board also requested that the VA examiner consider whether any of those chemicals were etiologically related to his current skin disabilities.  

In a May 2015 VA medical opinion, the VA examiner noted her comprehensive review of the Veteran's medical records, lay statements, submitted benzene-related articles and current medical literature.  The VA examiner acknowledged that the Veteran's service records showed that the Veteran's MOS duties had the potential to expose the Veteran to zinc chromate, lead, and asbestos.  Those same records documented that protective equipment (airline respirator, rubber gloves, and cloth overalls) was provided to protect against fuel vapors and to control JP-4 skin absorption.  Therefore, the VA examiner opined that "it is at least as likely as not that the Veteran had the potential to be exposed to jet fuel products and environmental particulates in the air, asbestos and/or synchromates (zinc chromates)."

The VA examiner discussed the Veteran's various skin diagnoses during active duty service and found no relationship between those diagnoses and his in-service chemical exposure.  Based on the Veteran's isolated reports of treatment for "possible contact dermatitis" and tinea pedis with evidence supporting full recovery and no skin complaints upon separation, the VA examiner concluded that it was at least as likely as not that the Veteran's "possible contact dermatitis" and tinea pedis were acute, transient, and self-limited.  Furthermore, the VA examiner found that the etiology of the Veteran's repeated diagnoses for PFB were the use of Ivory soap.  Therefore, the VA examiner opined that because the known etiology of PFB relates to the mechanical irritation of shaving, it is less likely than not that PFB is related to an occupational exposure to chromates, asbestos and other chemicals.   

Despite the VA examiner's finding that the Veteran had the potential for exposure to asbestos, synchromate, diesel, and other jet fuel chemicals, the VA examiner opined that it is less likely than not that such exposure was related to the Veteran's current skin disabilities, including chronic fungal infection/dermatophytosis of the feet, skin rash or boil on the back and arms, dermatitis of the hands, dyshydrosis of the hands and feet, and furunculosis of the face.  In support of her opinion, the VA examiner cited current medical literature which "lacks medically-based, clinical evidence to support delayed skin manifestations of fungal infections, dyshydrosis and/or furuncles of hands, feet, extremities, back and face."  Noting that the Veteran's currently diagnosed skin disabilities occurred ten or more years after his separation and potential chemical exposure, the VA examiner found that the current medical evidence did not support that the Veteran's skin disabilities were related to any such chemical exposure.  

Additionally, the VA examiner found that the medical evidence supported other etiologies for the Veteran's diagnosed skin disabilities.  Citing current medical literature, the VA examiner defined dermatophytosis/chronic fungal infection as a common disorder and represents the prevailing type of fungal infection that causes infection of the skin.  In addition, a furuncle or boil is related to an infection of the hair follicle.  Finally, dyshydrosis eczema is an intensely pruritic, vesicular eruption affecting the palms, sole or both that can occur with irritant contact, allergic contact, or endogenous eczema.  

Initially, based on the Veteran's MOS and competent and credible statements, the Board finds that the Veteran was exposed to various chemicals during his active service, including benzene, asbestos, zinc chromate, and JP-4, diesel, and gas fuels.  In addition, the Veteran has been currently diagnosed with multiple skin disabilities during his appeal, including dermatitis, dyshidrotic eczema, tinea pedis, boils, and furuncles.  However, based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's currently diagnosed skin disabilities are not etiologically related to his in-service exposure to chemicals, to include benzene, asbestos, zinc chromate, and JP-4, diesel, and gas fuels. 

The Board finds that the May 2015 VA examiner's opinion is the most probative evidence of record as to whether the Veteran's skin disabilities are the result of his in-service chemical service.  Taking into consideration the Veteran's in-service and post-service medical history, lay statements, and current medical literature, the examiner performed an extensive and thorough analysis in concluding that the overwhelming evidence did not support that the Veteran's skin disabilities were etiologically related to his in-service chemical exposure.  The examiner found that the Veteran's in-service skin disabilities (contact dermatitis and tinea pedis) were acute and transitory or were attributable to shaving irritation (PFB).  Notably, the examiner found no evidence that the Veteran separated from service with any skin-related problems.  In detailing the Veteran's long history of skin-related problems, the VA examiner discussed how the medically-based clinical evidence did not support a link between the Veteran's delayed skin diagnoses and his in-service chemical exposures.  Rather, the VA examiner summarized how the Veteran's skin diagnoses were likely related to other causes, such as fungal infections, hair follicle infections, and/or small vesicular eruptions.  Therefore, the Board concludes that service connection for a skin disability as due to in-service exposure to chemicals including benzene is not warranted.  

The Veteran has not presented any medical evidence in support of his contentions.  He is competent to describe the history and frequency of his skin symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, the Board is sympathetic to the Veteran's assertions that he has had intermittent skin problems, which were predominately located on his hands and feet, that were caused by his consistent in-service exposure to chemicals.  Nevertheless, the Veteran's account of persistent skin problems during and following service does not comport with the documented clinical evidence, and therefore are not credible.  During service, despite receiving treatment on multiple occasions for PFB, there are only a couple of references to reports of the Veteran having contact dermatitis and tinea pedis; both of which were found to not require further treatment and resolved prior to the Veteran's discharge as evidenced by his normal skin clinical evaluation results.  Although the Veteran said that he self-treated his continued skin problems following service until the mid-1990's, the available clinical evidence during that period affirmatively found no evidence of skin lesions.  

More than a decade after separating from service, the Veteran began receiving diagnoses for chronic fungal infections, tinea pedis, dermatitis, dyshidrotic eczema, boils, and furuncles.  At no time did any treating physician attribute the Veteran's skin-related problems to his reported in-service chemical exposure.  As the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his diagnosed skin disabilities to his in-service chemical exposure, his opinion as to etiology is not probative.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the Veteran has submitted articles discussing the health effects of benzene.  Of particular note, the CCOHS article determined that prolonged or repeated contact with benzene causes redness, dryness, and cracking (dermatitis) of the skin.  The Board recognizes that the skin-related symptoms identified in those articles as being consistent with benzene exposure are similar to those documented in the Veteran's lay statements and medical records.  However, the findings discussed in those articles were not based on the Veteran's specific history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature, and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.

Nevertheless, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed furunculosis is etiologically related to his in-service diagnoses for PFB.  The medical evidence shows that during service, the Veteran was treated multiple time for PFB, and that during the relevant appeal period, the Veteran was treated for furunculosis.  As the evidence shows that both the Veteran's PFB and furunculosis are skin conditions caused by irritated or infected hair follicles, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed furunculosis is related to his in-service diagnosis of PFB.  

In summary, resolving all reasonable doubt in favor of the Veteran, service connection for PFB/furunculosis is granted.  However, the Veteran is not entitled to service connection for a skin disability, other than PFB or furunculosis, to include as due to exposure to chemicals including benzene.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pseudofolliculitis barbae/furunculosis is granted.  

Entitlement to service connection for a skin disability, other than pseudofolliculitis barbae or furunculosis, to include as due to exposure to chemicals including benzene, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


